MORRISON, Presiding Judge
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.00.
The sole question raised on appeal is the sufficiency of the evidence to establish that the place where appellant was driving and the collision occurred was a public street.
The prosecutor seems to have gotten his geography confused, but he did propound to Officer McPaul, and receive affirmative answers to, the following questions:
“And did you have occasion to investigate * * * an accident that took place at the intersection of Whittier and Harris Streets in Pasadena?
“Are those both public streets and highways in Houston, Harris County, Texas?”
We find elsewhere in the record references to traffic signs and evidence that appellant resided at 710 East Harris, which was two blocks from the intersection where the collision occurred.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.